Citation Nr: 1128740	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2005 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  In January 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007. 

In June 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2010, the Board remanded the claim for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claim (as reflected in a February 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In July 2011, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   

As a final preliminary matter, the Board notes that an August 2004 Report of Contact reflects that the Veteran was seeking service connection for emphysema, chronic obstructive pulmonary disease (COPD), congestive heart failure, and asthma.  In a September 2004 letter, the RO advised the Veteran that it was working on his claims for service connection for COPD, congestive heart failure, and asthma.  In a February 2005 rating decision, the RO, inter alia, denied service connection for emphysema, COPD, and asthma; however, the record does not reflect that the claim for service connection for congestive heart failure has been adjudicated.  As the RO has not adjudicated the claim for service connection for congestive heart failure, it is not properly before the Board; hence, this matter is referred to the RO for appropriate action.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, the record reflects that the Veteran is in receipt of Social Security disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Accordingly, in November 2010, the AMC requested from the SSA records regarding the Veteran's claim for disability benefits.  In a December 2010 response, the SSA, confusingly, advised the AMC that the request for records had been forwarded to the appropriate office and that the medical records could not be sent because they did not exist and further efforts to obtain them would be futile.  

In the February 2011 SSOC, the AMC indicated that, as of the date of issuance of the SSOC, no response had been received from the SSA.  However, the claims file reflects that the Veteran's SSA records were received at the AMC in January 2011.  The SSA records were not considered in an SSOC, as is required by 38 C.F.R. §§ 19.31, 19.37(a) (2010). 

The Board has considered the fact that, in March 2011, the Veteran submitted a 30-day waiver, in which he indicated that he did not have any additional evidence regarding his appeal, and requested that his case be forwarded to the Board immediately.  He added that, if he located and wished to submit evidence at a later time, he waived his right to have his case remanded to the agency of original jurisdiction (AOJ) and asked the Board to consider the new evidence.  However, the SSA records were submitted to the AMC prior to the submission of this waiver (indeed, they were submitted prior to the issuance of the February 2011 SSOC).  Under these circumstances, the Board must remand the matter to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37, 20.800.  

Moreover, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The record reflects that the Veteran is in receipt of compensation pursuant to 38 U.S.C.A. § 1151 for chronic pain syndrome, status post radial neck dissection and cranial nerve XI injury, left shoulder (rated as 30 percent disabling).  [Parenthetically, the Board notes that this was incorrectly characterized as a right should disability in a November 2005 rating decision and in subsequent rating code sheets.]  Service connection has also been established for cold weather injury residuals of the left lower extremity (rated as 30 percent disabling) and cold weather injury residuals of the right lower extremity (rated as 30 percent disabling).  The combined rating is 70 percent.  The 30 percent ratings assigned for each foot are considered together in determining whether the Veteran meets the schedular requirement for a TDIU.  See 38 C.F.R. § 4.16(a).  With application of the bilateral factor, the two 30 percent ratings combine to result in a 60 percent rating for a single disability.  See 38 C.F.R. §§ 4.25, 4.26.  Hence, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) for a schedular TDIU.  The remaining question, then, is whether his service-connected disabilities render him unemployable.

The Veteran has asserted that he is unable to work due to pain medication used to treat his chronic pain syndrome.  Specifically, in his January 2006 NOD, he indicated that he could no longer work due to taking pain medication, adding that he could not obtain a license to work as a cab driver (his most recent employment).  He further stated that he was unable to perform physical labor due to his disabilities and, therefore, considering his education and work history, he was unemployable.  

During a VA general medical examination in August 2005, the Veteran reported that he had last worked as a cab driver, but was no longer working due to narcotics he was taking for chronic pain.  The examiner noted that the Veteran had multiple medical problems, including morbid obesity, a periumbilical hernia, hypertension, COPD with pulmonary hypertension, and sleep apnea.  The diagnoses following examination included melanoma resection of the neck and shoulder without any evidence of recurrence, periumbilical hernia, hypertension, hypercholesterolemia, arterial occlusive disease, and obesity.  The examiner opined that each of these conditions would not affect the Veteran's employability.  The examiner opined that the Veteran's COPD would impair his ability to work at a physically demanding job, but not in sedentary work.  She also noted that he had an orthopedic condition which would be addressed by an orthopedic specialist.  In regard to the Veteran's service-connected disabilities, she commented that his chronic pain with the use of morphine would impair his ability to drive a cab or operate heavy equipment secondary to the sedating effects of the medication.  She also opined that his cold injury residuals of the lower extremities would not affect his work as a cab driver.  

The Veteran underwent a VA joints examination the same day.  The diagnoses following examination were cervical degenerative disk disease status post cervical diskectomy; fracture, right forearm with osteomyelitis, quiescent since the late 1970s with loss of range of motion in the elbow and wrist, and degenerative joint disease of the wrist; and chronic pain syndrome of the left shoulder secondary to radical neck dissection and nerve injury with loss of range of motion and chronic pain.  The examiner commented that the Veteran was, "on chronic narcotic therapy specifically morphine which would not render him by itself employable as a taxi driver."  The examiner added that the Veteran also would have difficulty over long periods of time driving with the loss of range of motion in the left shoulder and right elbow and wrist.  He added that, from an orthopedic standpoint, the Veteran would only be suitable in a sedentary-type position.  

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in September 2005.  His chief complaint was paralysis of the left shoulder.  He described his history of his 11th nerve being transected and stated that, since that time, he had experienced continuous pain, for which he took morphine.  He also stated that he had significant numbness in the left shoulder area and partial loss of use of his left arm.  Following examination, the physician opined that the Veteran's main disability was both that he had limited use of his left arm but, also, was unable to hold many possible jobs due to the fact that he was obliged to use morphine on a daily basis to control pain.  

During the June 2009 hearing, the Veteran asserted that he was unable to work as an owner and operator of a taxi cab because of the side effects of morphine he was taking for pain.  He also testified that he was taking a muscle relaxant, which compounded the problems that were associated with his morphine usage.  

In light of the foregoing evidence, in January 2010, the Board remanded the claim to obtain a medical opinion addressing whether the Veteran's service-connected disabilities, either individually or in concert, rendered him unable to obtain or retain substantially gainful employment.  

The Board instructed that a physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.  The physician was asked to specifically consider the opinions reflected in the August and September 2005 VA examination reports.

The Veteran was afforded a VA examination in August 2010.  The examiner noted that the Veteran last worked as a cab driver in 2003, at which time he quit because of the sedation resulting from his pain medication.  In regard to the service-connected cold weather injury residuals of the lower extremities, the examiner opined that it was reasonable to conclude that, with his persistent pain complaints regarding his feet, the Veteran would not be able to drive a cab.  He added that it was also reasonable to conclude that he could achieve gainful employment if involved in desk jobs, or other such similar sedentary employment.  The examiner added that he was also taking into consideration the Veteran's 11th cranial nerve injury.  The examiner also addressed the Veteran's neuropathy, or neuralgia, of the 11th cranial nerve, and opined that it was reasonable to conclude that this condition would impair him from his prior occupation as a cab driver, but would not preclude any occupation that would allow for a reasonable accommodation of this condition, such as a job that did not require overhead activities, heavy lifting, etc.  He added that he had also considered the Veteran's service-connected cold weather injury residual disabilities in forming this opinion.  

Although he noted that the Veteran reported quitting his work as a cab driver because of sedation resulting from pain medication, the physician who performed the August 2010 VA examination did not address the effect of the Veteran's medications used to treat his service-connected disabilities on his employability, despite the evidence and arguments of record.  Moreover, despite the instruction in the January 2010 remand, the physician did not consider or address the opinions reflected in the August and September 2005 VA examinations.  For these reasons, the Board concludes that the August 2010 VA examination is not adequate and does not comply with the instructions contained in the January 2010 Board remand.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Portland VA Medical Center (VAMC) (dated from February 2000 to December 2008), the Roseburg VAMC (dated from August 2003 to January 2005), and the White City domiciliary (dated from July 2004 to July 2005).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Portland and Roseburg VAMCs, and the White City domiciliary, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the last adjudication of the claim, to include the SSA records, discussed above.  

As a final matter, the Board points out that, as any decision with respect to the claim for service connection for congestive heart failure, herein referred to the RO (as discussed above), may affect the Veteran's claim for a TDIU, the claim on appeal is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment from the Portland VAMC (since December 2008), the Roseburg VAMC (since January 2005), and the White City domiciliary (since July 2005).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should adjudicate the claim for service connection for congestive heart failure (as discussed in the introduction).  

4.  Thereafter, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, to include side-effects of medications used in treatment thereof, render him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the physician should specifically consider and address the opinions reflected in the August and September 2005 VA examination reports (discussed above).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim on appeal, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim, to include the SSA records, discussed above) and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

